Name: Commission Regulation (EC) NoÃ 142/2006 of 26 January 2006 amending for the 62nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: free movement of capital;  civil law;  international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 27.1.2006 EN Official Journal of the European Union L 23/55 COMMISSION REGULATION (EC) No 142/2006 of 26 January 2006 amending for the 62nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 January 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 76/2006 (OJ L 12, 18.1.2006, p. 7). ANNEX The following two entries under the heading Natural persons shall be removed from Annex I to Regulation (EC) No 881/2002: 1. Mohamed Mansour (alias Al-Mansour, Dr. Mohamed). Address: Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH (Zurich), Switzerland; Date of birth: 30.8.1928. Place of birth: (a) Egypt (b) United Arab Emirates. Nationality: Swiss. Other information: (a) Zurich, Switzerland, (b) No Swiss passport issued to that name. 2. Zeinab Mansour Fattouh. Address: Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH, Switzerland. Date of birth: 7.5.1933.